95 F.3d 1146
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Helen FORMANCZYK, Petitioner,v.UNITED STATES of America, Respondent.
No. 96-1037.
United States Court of Appeals, First Circuit.
Sept. 5, 1996.

Helen Formanczyk on brief pro se.
Donald K. Stern, United States Attorney, and Dina Michael Chaitowitz, Assistant United States Attorney, on Motion for Summary Disposition for appellee.
Before SELYA, CYR, and BOUDIN, Circuit Judges.
PER CURIAM.


1
Pro se appellant Helen Formanczyk appeals the denial by the district court of her motion for the return of property seized by the United States Government.  We vacate the denial and remand for further proceedings.


2
Formanczyk styled her motion as one pursuant to Fed.R.Crim.P. 41(e).  However, since criminal proceedings against her have been completed, the district court should have construed her motion as a civil action for return of property, pursuant to 28 U.S.C. § 1331.   United States v. Giraldo, 45 F.3d 509, 511 (1st Cir.1995) (citing cases).  Moreover, inasmuch as the property seized is no longer needed for evidentiary purposes, "[t]he person from whom the property [has been] seized is presumed to have a right to its return, and the government has the burden of demonstrating that it has a legitimate reason to retain the property."   United States v. Martinson, 809 F.2d 1364, 1369 (9th Cir.1987) (citing cases) (footnotes omitted).  Although the government now alleges that the property in question was forfeited in an administrative proceeding, the instant case was dismissed before the district court received a response from the government.  Consequently, as the government concedes, there is no evidence of the forfeiture in the record.  In such circumstances the dismissal of Formanczyk's claim was premature.


3
Vacated and remanded.